Citation Nr: 0610223	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.O.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability or productivity; the 
occupational and social impairment from the disability does 
not more nearly approximate deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.
 

CONCLUSION OF LAW

The criteria for a disability rating for PTSD of 50 percent, 
but not higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). 

The record reflects that through a letter dated in March 
2003, the statement of the case, as well as information 
provided during the video conference hearing before the 
Board, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf, and that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining service medical records and post-service treatment 
records.  Furthermore, the veteran has been afforded an 
appropriate VA examination to determine the severity of his 
service-connected PTSD.  At the August 2005 videoconference 
before the undersigned, the veteran was informed that the 
most recent VA outpatient records associated with the claims 
folder were dated in October 2004.  The veteran stated that 
he believed that he had received VA outpatient treatment for 
his PTSD in 2005.  His representative indicated that he would 
attempt to obtain and submit any VA outpatient records for 
the period since October 2004.  Thereafter, no additional 
evidence was submitted, and neither the veteran nor his 
representative has requested the Board to remand the case for 
the purpose of obtaining any outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist provisions of the VCAA and the 
implementing regulation.  

Following the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO on the merits of the veteran's 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim. 




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

The Board finds that the veteran's PTSD warrants a 50 percent 
disability evaluation as the evidence shows that it is 
productive of occupational and social impairment with reduced 
reliability and productivity.  While the evidence does not 
show that the veteran experiences flattened affect; or 
circumstantial, circumlocutory, or stereotyped speech; the 
veteran has frequent nightmares and sleep problems such as 
hyperarousal associated with his PTSD.  While the veteran was 
self-employed as a mortgage broker throughout the initial 
evaluation period, clinical records from the VA West Haven 
Hospital note that his PTSD symptoms are severe and have 
significantly affected his work.  Additionally, he does not 
have any close social contacts with the exception of his 
wife.  He has a poor relationship with his daughters.  During 
a VA examination in April 2003, his affect was restricted, 
tense and at times intensely tearful; his speech was slightly 
pressured and rigid; and his mood was depressed.  In 
addition, his GAF scores have ranged from 45 to 55, 
evidencing moderate to serious symptoms.  Accordingly, an 
increased disability rating of 50 percent is warranted for 
the veteran's psychiatric disability.

However, the evidence does not show that the disability is 
manifested by obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  While occasional panic attacks are noted, 
there is no medical evidence of near continuous panic or an 
inability to function independently, appropriately and 
effectively.  Despite his PTSD, the veteran has maintained 
employment.  In sum, the evidence demonstrates that the 
symptoms and degree of social and industrial impairment from 
the disability do not more nearly approximate the criteria 
for a 70 percent rating than those for a 50 percent rating.     

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a disability rating of 50 percent, but not 
higher, for PTSD is granted from the effective date of 
service connection, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


